DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0141744 to Ambroise et al. cited in previous Office action (herein Ambroise) in view of Japanese Publication JP H06-322140 to Ueda et al. (herein Ueda, see machine translation).
Regarding claim 1, Ambroise teaches a film having antistatic properties comprising a non-migratory antistatic agent (paragraph 0001), at least one layer A comprising one or more polyolefins, 
Ambroise is silent as to there being a thermoplastic metal compound present.
Ueda teaches an antistatic agent-containing thermoplastic resin masterbatch (paragraph 0001) comprising a thermoplastic resin, a surfactant, and a fine powder oxide (paragraph 0005).  Ueda teaches that suitable thermoplastic resins include polyethylene or polypropylene resins (paragraph 0006) and that suitable powder oxides include metal oxides such as silicon oxide, aluminum oxide, titanium oxide, or the like (paragraph 0009).  Lines 10-15, page 9 of the instant specification disclose that such thermoplastic resins, i.e. polyolefins such as polyethylene and polypropylene, and such metal oxides meet the limitations of being a thermoplastic metal compound.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Ambroise to include the antistatic masterbatch of Ueda because it would improve antistatic performance without deterioration and coloring while not having surfactant bleeding out (paragraph 0025).
Regarding claims 2 and 3, Ambroise and Ueda teach all the limitations of claim 1 as discussed above.
Ambroise teaches that the film has a total thickness of from 50 to 150 µm (paragraph 0024).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 4-5 and 9-10, Ambroise and Ueda teach all the limitations of claims 1-3 as discussed above.
Ambroise teaches that the film can contain an additional layer C to achieve different objectives (paragraph 0027) and that this layer can be made from ethylene-vinyl alcohol copolymers (herein EVOH) (paragraph 0096).  While Ambroise does not call such a layer C an oxygen barrier layer, it would have the same effect nonetheless.
Regarding claims 6, 11, 14, 17, and 20¸ Ambroise and Ueda teach all the limitations of claims 1-5 as discussed above.
As discussed above, Ambroise teaches that layers A and B comprise one or more polyolefins (paragraph 0007).  Ambroise teaches that the term “polyolefin” includes polyethylene and polypropylene polymers (paragraph 0018).
Regarding claims 7-8, 12-13, 15-16, and 18-19, Ambroise and Ueda teach all the limitations of claims 1-4 as discussed above.
As discussed above, Ambroise teaches that polyether-polyolefin block copolymers (herein PE-PO) are useful as the non-migratory antistatic agent (paragraph 0037).
Response to Amendment
In view of Applicant’s amendments filed 9 September 2021, previous rejections of claims 1-20 under 35 U.S.C. 103 have been updated.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783